DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

AVIATION PERFORMANCE SOLUTIONS, LLC, a foreign limited liability
                       company,
                       Appellant,

                                    v.

   DOUGLAS G. MATTHEWS, individually, and GLOBAL AVIATION
          MANAGEMENT, INC., a Florida corporation,
                        Appellees.

                              No. 4D19-828

                              [May 14, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Meenu Sasser, Judge; L.T. Case No. 502017CA007465.

  Alan J. Perlman and Vijay G. Brijbasi of Dickinson Wright, PLLC, Fort
Lauderdale, for appellant.

  Alan M. Burger and Mary F. April of McDonald Hopkins LLC, West Palm
Beach, for Appellee Douglas G. Matthews.

PER CURIAM.

   Affirmed.

CIKLIN and KLINGENSMITH, JJ., and LEVENSON, JEFFREY R., Associate Judge,
concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.